DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-5 and 7-10 are currently pending in the present application. Claims 1 and 4 are currently amended; claims 2-3, 5 and 7-10 are original; and claim 6 is canceled. The amendment dated November 23, 2021 has been entered into the record.
The drawings were previously objected to under 37 CFR 1.83(a), and the specification was objected as it is replete with terms which are not clear, concise and exact, and claims 1-10 were rejected under 35 USC §112(b). The objections and the rejections are now withdrawn as the applicant has amended the drawings and the claims.

Response to Arguments
The applicant argues that “Applicant has amended independent claim 1 to recite the feature “an overall width of the first pixel units in the frame area is 1.5 times of a width of one of the first pixel units in the display area” which partially disclosed in the original claim 6 … Please see FIGURE 18 of Koudo depicted above, Applicant submits a plurality of pixels 214 are arranged in extended display region 210c such that the pitch of pixel 214 in the fourth column becomes s1, such that the pitch of pixel 214 in the third column becomes s1x2, such that the pitch of pixel 214 in the second column becomes s1x3, and such that the pitch of pixel 214 in s1x4 (See para. [0087] of Koudo). An overall width of the plurality of pixels 214 arranged in extended display region 210c is much greater than twice of a pitch of pixel 214. Therefore, Applicant disagrees and submits that Koudo does not disclose the features “an overall width of the first pixel units in the frame area is 1.5 times of a width of one of the first pixel units in the display area” in the amended independent claim 1” (Remarks, Pages 8-10) [the emphasis added by the examiner].
Applicant's arguments with respect to at least claim 1 have been fully considered, but are not persuasive by the following reasons: 
Koudo teaches enlarging the size of first pixel units out of the display area, and the example of a ratio of a width of first pixel units out of the display area to a width of the first pixel unit in the display area being 2:1, 3:1 or 4:1 (Figure 18; the pixel units disposed in 210c having the width of g1x2, g1x3 or g1x4; Paragraph [0087]), for the purpose of decreasing the number of outputs of each driver while simultaneously driving the gate lines (Koudo: Paragraph [0088]). The examiner considers that “an overall width of the first pixel units in the frame area is 1.5 times of a width of one of the first pixel units in the display area”, i.e., the pitch and/or width being g1x1.5, still decreases the number of output terminals in the frame area, compared to the case where the width of the pixel units in the frame area is the same as the width of pixel units in the display area (Paragraph [0088]). For example, the frame area having the width of three pixels and thereby having three output terminals would need two output terminals as the width of the pixels increase (3 = 2x1.5), as Koudo explains the purpose of increasing the width of pixels in the non-display region, so as to decrease the number of output terminals as required (Koudo: Paragraph [0088]).

In response to applicant's argument that the present application describes advantages of increasing the width of pixel units, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See also MPEP 2145.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0147812), of record.
Regarding claim 1, Koudo discloses a display device (Figures 1-4 and 6-19) having a display area (“DISPLAY SURFACE”) and a frame area (“PERIPHERAL AREA”) surrounding the display area (Figures 6-7), comprising:
a first display panel (200) comprising a plurality of first pixel units (214; Paragraph [0062]) arranged in an array (Figures 3 and 9), wherein the first pixel units are distributed in the display area and to the frame area (Figure 7; 214 disposed in 210d; Paragraph [0062]), and the first pixel units at an edge of the display area gradually extends to the frame area (Figures 7 and 9; 214 at the edge of DISPLAY SURFACE disposed in 210d and also in 210c; Paragraph [0063]); and
a second display panel (100) disposed above the first display panel (Figure 7), wherein the second display panel comprises a plurality of second pixel units (114) arranged in an array (Figure 8), and the second pixel units correspond to the first pixel units (Figures 8-9).
Koudo does not explicitly disclose an overall width of the first pixel units in the frame area is 1.5 times of a width of one of the first pixel units in the display area.
However, Koudo teaches enlarging the size of first pixel units out of the display area, and the example of a ratio of a width of first pixel units out of the display area to a width of the first pixel unit in the display area being 2:1, 3:1 or 4:1 (Figure 18, see pixel unit disposed in 210c having the width of g1x2, g1x3 or g1x4; Paragraph [0087]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the size of the first pixel units of Koudo with the 

Regarding claim 9, Koudo discloses the limitations of claim 1 above, and further disclose a color of the second pixel units comprises at least one of red, blue, or green, and the second pixel units are arranged at an interval when the second pixel units comprise more than one color (Figures 10 and 12; Paragraph [0063]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koudo in view of Murakoso (US 2018/0217424), of record.
Regarding claim 2, Koudo discloses the limitations of claim 1 above, and further discloses wherein:
the first display panel comprises:
a first TFT substrate (201 in Figure 13) disposed in the display area and the frame area;
a first liquid crystal layer (203) disposed on the first TFT substrate; and
a second glass substrate (202c) disposed on a side of the first pixel units away from the first liquid crystal layer (Figure 13 and Paragraph [0053]);
and
the second display panel comprises:

a second liquid crystal layer (103) disposed on a side of the third glass substrate away from the first pixel units;
a color resist layer (102a, 102b; Paragraph [0047]) disposed on a side of the second liquid crystal layer away from the third glass substrate; and
a fourth substrate in a color filter substrate (102 c in 102) disposed on a side of the color resist layer away from the second liquid crystal layer. 
However, Koudo does not explicitly disclose that the first TFT substrate includes a first glass substrate; and a fourth substrate being a fourth glass substrate.
Murakoso teaches a TFT substrate includes a glass substrate and a CF substrate includes a glass substrate (Figure 9, SUB4 and SUB1; Paragraphs [0070]-[0071]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the substrates of Koudo with the teachings of Murakoso, wherein the first TFT substrate includes a first glass substrate; and a CF substrate includes a glass substrate, according to conventional placement of the glass substrates while using glass substrates may simplify the manufacturing process.

Regarding claim 3, Koudo as modified by Murakoso discloses the limitations of claim 2 above, and Koudo further discloses a backlight (400) disposed on a side of the first glass substrate away from the first liquid crystal layer (see Murakoso for the first glass substrate SUB4). 
Regarding claim 4, Koudo as modified by Murakoso discloses the limitations of claim 2, and Koudo further discloses that the first liquid crystal layer comprises:
a first polarizer (204) disposed on the first glass substrate (see Murakoso for the first glass substrate SUB4);
a first liquid crystal cell evenly disposed on a side of the first glass substrate away from the first polarizer (see Figure 13); and
a first analyzer (205; Regarding “analyzer”, the examiner considers that a polarizer is generally referred to as an “analyzer” when it “analyzes”, i.e., polarizes, the polarized light received from a polarizer) disposed on a side of the first liquid crystal cell away from the first polarizer. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koudo in view of Murakoso, and in further view of Zhang `957 (US 2020/0320957), of record.
Regarding claim 5, Koudo as modified by Murakoso discloses the limitations of claim 4, and Koudo further discloses that the second liquid crystal layer comprises:
a second polarizer (104) disposed on the second glass substrate;
a second liquid crystal cell (103) evenly disposed on a side of the second polarizer away from the second glass substrate; and
a second analyzer (105) disposed on a side of the second liquid crystal cell away from the second polarizer.
However, Koudo does not disclose a light-transmitting axis-direction of the first polarizer is perpendicular to a light-transmitting axis-direction of the first analyzer, the light-transmitting axis-direction of the first analyzer is parallel with a light-transmitting axis-direction of the second polarizer, and the light-transmitting axis-direction of the second polarizer is perpendicular to a light-transmitting axis-direction of the second analyzer. 
Zhang ‘957 teaches a light-transmitting axis-direction of a first polarizer is perpendicular to a light-transmitting axis-direction of a first analyzer (Figure 1A and Paragraph [0031] "Polarization direction (or the transmittance axis) of the first polarizer 201 and polarization direction of the second polarizer 203 are perpendicular to each other"), the light-transmitting axis-direction of the first analyzer is parallel with a light-transmitting axis-direction of a second polarizer (Paragraph [0032] “The polarization direction of the second polarizer 203 and the polarization direction of the third polarizer 301 are parallel to each other”), and the light-transmitting axis-direction of the second polarizer is perpendicular to a light-transmitting axis-direction of a second analyzer (Paragraph [0032] “Polarization direction of the third polarizer 301 and polarization direction of the fourth polarizer 304 are perpendicular to each other”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Koudo polarizers with the teachings of Zhang, wherein a light-transmitting axis-direction of the first polarizer is perpendicular to a light-transmitting axis-direction of the first analyzer, the light-transmitting axis-direction of the first analyzer is parallel with a light-transmitting axis-direction of the second polarizer, and the light-transmitting axis-direction of the second polarizer is perpendicular to a light-transmitting axis-direction of the second analyzer as described by Zhang ‘957, to control the light flux of the colored light is realized, thereby realizing color display of an image (Zhang `957: Paragraph [0032]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koudo in view of Sasaki (US 2021/0118387), of record.
Regarding claim 7, Koudo discloses the limitations of claim 1 above.
However, Koudo does not disclose a plurality of source driving chips disposed in the frame area; and
a plurality of electrode traces connecting the pixel units and the source driving chips, wherein the pixel units in a same column direction are connected to corresponding source driving chips through a same electrode trace.
Sasaki teaches a plurality of source driving chips (Figures 1 and 4; the image signal terminals 26A1 in the display driver circuit board 20; Paragraph [0035]) disposed in a frame area (22 outside of AA); and
a plurality of electrode traces connecting the pixel units and the source driving chips (Figure 2; 12 connecting PX and 26A1; [0035] “the image signal is supplied to the source lines 12”), wherein the pixel units in a same column direction are connected to corresponding source driving chips through a same electrode trace (Figure 2 and Paragraphs [0035]-[0037]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the source driver of Koudo with the teachings of Sasaki, wherein a plurality of source driving chips are disposed in the frame area; and a plurality of electrode traces are connecting the pixel units and the source driving chips, wherein the pixel units in a same column direction are connected to corresponding source driving chips through a same electrode trace, for the purpose of supplying the image signal to pixels (Sasaki: Paragraph [0037]).
Regarding claim 8, Koudo as modified by Sasaki discloses the limitations of claim 7 above.
However, Koudo does not disclose the source driving chips comprise a first source driving chip and a second source driving chip disposed on both sides of a circuit board, and a plurality of third source driving chips disposed between the first source driving chip and the second source driving chip; and
the first source driving chip and the second source driving chip use 322 channels; and
the third source driving chips use 320 channels.
Sasaki teaches source driving chips (the image signal terminals 26 in Figure 4; Paragraph [0040]) comprise a first source driving chip and a second source driving chip disposed on both sides of a circuit board (two 26A1 disposed on both sides of 20), and a plurality of third source driving chips disposed between the first source driving chip and the second source driving chip (two 26A1 disposed in the middle of 20); and the example of the number of the output channels of from the source driving chips on the display driver circuit board being as many as 480 (Paragraph [0040]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the source driver of Koudo with the teachings of Sasaki, wherein the source driving chips comprise a first source driving chip and a second source driving chip disposed on both sides of a circuit board, and a plurality of third source driving chips disposed between the first source driving chip and the second source driving chip; and the first source driving chip and the second source driving chip use 322 channels; and the third source driving chips use 320 channels, for the purpose of considering the dimensions of display area and the number of pixels as required to receive image signals (Sasaki: Paragraphs [0037], [0039]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koudo in view of Zhang `630 (US 2017/0160603), of record.
Regarding claim 10, Koudo discloses the limitations of claim 1 above.
Koudo does not disclose a width of the first pixel units on an outermost side of the first display panel is half of a width of the first pixel units in the display area. 
However, Zhang ‘603 teaches a width of pixel units on an outermost side of a display panel is smaller according to the shape of a display region (Figure 4, pixel units 405 disposed in 403 having a smaller width compared to other pixel units according to the shape of 401; [0048]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the size of the first pixel units of Koudo with the teaching of Zhang ‘603, wherein a width of the first pixel units on an outermost side of the first display panel is half of a width of the first pixel units in the display area. By doing so, at the edge of the display region, the corrugated edge of the displayed image may be eliminated as required and the image performance may be improved accordingly (Zhang ‘603: Paragraph [0048]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871            

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871